FILED
                              NOT FOR PUBLICATION                           JAN 07 2011

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



LANCE McDERMOTT,                                 No. 09-35999

                Plaintiff - Appellant,           D.C. No. 2:09-cv-00776-RSL

  v.
                                                 MEMORANDUM **
PATRICK R. DONAHUE, Postmaster
General United States Postal Service; et
al.,*

                Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Western District of Washington
                   Robert S. Lasnik, Chief District Judge, Presiding

                            Submitted December 14, 2010 ***

Before:         GOODWIN, WALLACE, and THOMAS, Circuit Judges.




          *
            Patrick R. Donahue is substituted for his predecessor, John Potter, as
Postmaster General, under Fed. R. App. P. 43(c)(2).

          **
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Lance McDermott appeals pro se from the district court’s judgment

dismissing his action concerning the closure of a postal facility, for lack of

jurisdiction and failure to state a claim. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Rhoades v. Avon Prods., Inc., 504 F.3d 1151, 1156

(9th Cir. 2007). We affirm.

      The district court properly dismissed McDermott’s claims under the

Freedom of Information Act (“FOIA”) for lack of subject matter jurisdiction. See

United States v. Steele (In re Steele), 799 F.2d 461, 465-66 (9th Cir. 1986) (failure

to exhaust administrative remedies required under FOIA before seeking judicial

review deprives district court of jurisdiction).

      The district court properly dismissed McDermott’s remaining claims for lack

of standing because the injuries he alleged were merely “conjectural” and

“hypothetical.” City of Los Angeles v. Lyons, 461 U.S. 95, 102 (1983).

      McDermott’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                     09-35999